i-398




RICE   DANIEL                   ~'
                                 Ray 5;.1947
'TORNEY
    GENERAL

        Hods.M; F. Kieke              opinionHO. v-1.84 :
        County-Attorney
        Lee coiinty -.                Re: Thi3effect to be ac-
        fflddlags,Texas                    ootidwd0u1-hwp~tlsm
                                           statute where a *alId
                                           contract is executed
                                           withya teacher; and
                                           thwre'is subsequently
                                           elected a.sohool trus-
                                        ...tee who Is within the
                                           .prosoribwdde@88 of
                                           rwlatlonshlp.
        Dear Sir:                                    .',
                    You propound to,us the folloW+g quwstl?ns:
                     "I have.~beforeme for sol&Ion ihe ,qaws-
                tiotiof legality ,6fttiwfollowing~s.ltuatlon
                arIaIn& out of one of 'O~I'C&UU~XI
                                                 school.dls-
                trlcts of Lwe CMnty, Teias; It relates.to.the
                validity Of 8school teachers two year bon-
                tract, and her contract pay-'underheswmploy-
                m6nt; Bi%wfly stated? Almwta Robersoa,.a col-
                ored teacher holding a degree was employed on
                March 12th 1947 to teach the Doak Springs ~
                school for the scholasticperiod and sohool
                year of 1947 to 1948-l&r contract wailduly
                sl&ued &ad ~exwcutwdbg the threw trustees of
                said dlstriet to i?lt;Thomas Hodge-0.B. Thom-
                as-George Washington- she had~taught in.sald
                school for the school.$ear1946 .to1947.
                     "Th6 trustees were In no manner related
                to Altamwta Robwrson the teacher and were law-
                fully authorized to &xwoutw thlsootitract,
                which happened to b&'a'two year contract; Such
                contract was authorized by the Statute which
                provides that teachers may be wlectwd'for a
                term of two years-on April 5, 1947, in'ac-
                cordancw with law requiring elections for
                school trustees to be held wwr the State;.~
                qne Timothy Robwrson was elected to take the
Hon. M. F. Klekw   - Page 2              V-184


    plaaw of Qeo. Washington, a trustee who was
    defeated for rw-electlonas trustee for said
    district;
         "TimothyRoberson will assume office on
    May 1st 1947~as tru&tww. Timothy Robwrson
    Is the uncle of Altamwta Robe&on's husband,
    which would make her a relative within the
    second degree by affinity to the newly wlect-
    ed trustee Timothy Roberson.
          "The Board of Trustees have voted to fla
     the pay of the teacher at a sum equaling the
     maxlmum sum fixed by the State Department of
     Education at Austin, this sum now belsg un-
     certain until the Legislaturecompletes the
     law as to base pay-rizralaid-and per capita.
    'As the matter now 3tands under the laws of
     Texas, the teachwr.hasa valid contract with
     a valid Board of trustees who have elected
     hegoir the year just ahead to teach the
                                          pro-
              The following questions arw~~
     poundwi to you for clarlflcatlon,to-wit;
    "QuestionNb. 1
         After a valid contract Is made by the
    Boar&of Trustees and the teacher, ana dulg~'
    signed and executed, does the electorate or
    voters have the power to destroy ix lnvall--.,
    date a valid contract between the board.and-.
    the teacher by electing a relative of within
    the prohibited degree as trustee.
    "QuestionNo.IL o
         Would ttie destructionof such aontract
    be a violation of the Constitutionof the
    United States and State of Texas, Bspwclally
    Article 1 Section 16 which provides 'no bill
    of attainder, 8x post facto-law,retroactive
    law or ANY LAW IMPAIRING THISOBLIGATION OF
    CONTRACTS be made.'
    'QuestionNo. 3
         The NeDOtiSm law only Inhibits an offl-
    cer from lA?POINTING,VOTtiG FOR OR CORFIRM-
    IN%' a relative. In thiscase the relative
    has done none of these thlngs;
         Article 435 p~ovldws 'no officer or
    other person Includedwithin the third prw-
    ceding article shall approvw~any account
    etc.'
 Hon.,M   F. Kelkw   - Page 3 ~ .:~.~,,
                                      ,. .i.,,',
                                            .q-184_,..
                                                         :; 41.5
           !Thwthird arti~lw.refarr6a-to s.pec~lfl-:
      callg relates to any officer whd'Vappoints,
      votes for or~conflrms*..,~Nowsince the newly
      elected trustee did nwithB+of these things,
      would :I$be.l&legal f,or$h6 othe~r,..$wo
                                            mem-
      bwrs~6f~thw board to approye.the teachwrs~
      voucher? ,.                        ,'
       "9kektl,onNo;.'4   .~     .':~
            Would not the teach6r be wntltlwa to,~~'~'
       the corn nsatlon and contract salary for the
       year 19rT-1948for which she was duly eleot-
       ed, and enterwd.intoa.contractwith a valid
       and wllglblw board of t'rustews."
     :.,
            Art,iclw432 of our~Pwna1 Code Is commonly
.>.,.
  ,aowu aa +hw~-"anti-nepotism
                             statutw.~ It Is as follows:
        : j "I&officer of this State.or any offl-
      cer'of tinydistrict,-,county,city, precinct,
      school district, or other municipal subdi-,
      vision of this State, or any officer or mwm-
      ber of,any State, alstrl.ct,county, city,
      school district, or other municipal board,
      or.jixdgw.ofany court)~.orwatwdby or ~undwr    .
      authority ;o.fSany
                       'gwnwrar.orspecl+l law of
      this State,~or.anymwmbwr~of the Lwglsla-
                           or vote for or confirm
      ture, sball~~inppdlnt,
      the appointment to any office, position,
      clerkship, employment or duty, of any per-
      son related wlthln the second degree by af-
      finity or within the third degree by con-
      sanguinity to the person so appointing or
      so voting, or to any other member of any
      such h&rd, the Legislature,or court of'
      which such person so appointing or voting,
      may be a member, when the salary, fees, or
      compwnsatlonof such appointee Is to be paid
      for, directly or~inairectly,out of or from
      publlc'f%ndSor fees of .offlceof any kind
      or character whatgowver."
            You are respectfullyadvised that the election
  of the school trustee who Is related within the prohlb-
  ltea degree to the teacher who had been previously wm-
  ployed for the year 1947-1948,,wouldnotoperate retro-
  actively to void the contract.
            We hand you herewith copy of Opinion No. O-6330
  rendered by this department January 25, 1945, which Is ln
Hon. M. F. Kelke   - Page 4


line with our holding herein.


         The election bf a~trustew to a board of
    school trustees,irhoIs related to a teacher
    of such school having a valid wXlstlng con-
    tract with the board, does not make vald suoh
    contract under Artlale 432 of the Peas1 Code.
                                Yours very truly
                         ATTORIiEXGRNERALOFTRXAS


                         BY
                                          Assistant
0S:wb:jt




                         ATTORNEYGENEXAL